 IntheMatterof THE J. L. HUDSON COMPANYandUNITEDRETAIL,WHOLESALE ' ANDDEPARTMENTSTOREEMPLOYEESOFAMERICA,-(C. 1. 0.)Case No. R-51,06.-Decided April 29, 1943BealumoRt,SmithcCHarris, b^'Mr. Albert E. Meder,of Detroit,Mich., for-the Company.Messrs. Tucker P. SmithandFrai,d; Achterkirch,of Detroit,Mich.,for the Union.Mr. Robert S'ilagi,of counsel to the Board.DECISIONANDDIRECTION' OF ELECTIONSTATEMENT OF THE CASEJUpon' a petition dilly filed by United Retail, Wholesale and Depart-ment Store Employees of America (C. I. 0.), herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of The J. L. Hudson Company, Detroit.Michigan, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert J. Wiener, Trial Examiner.Said hearing was held at Detroit,Michigan, on April 7, 1943.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to exam-ine`and cross-examine witnesses, and to introduce evidence bearing onthe issues.'During the hearing the Company made three motions to dismiss thepetition on which the Trial Examiner reserved ruding.The Companyfirst moved to dismiss on the ground that the Board lacked jurisdic-tion and because the matter oft jurisdiction over the Company waspending before the Circuit Court of Appeals for the Sixth Circuit inconsolidated cases involving unfair labor practices.2A second motion1At.the hearing the Union waived its rights to file any protest,to an election, if orderedbased'uponcertain pending charges of unfair labor practices-2Matterof The J. L. Itudson CompanyandUnited'`Retail,Wholesaleand Department'StoreEmployees,C. I. 0.; Matte' of The J. L.IiudsonCompanyandFred L. Young, 42N. L. R. B. 536.49 N. L. R. B., No. 32.273 i274DECISIONS OFNATIONALLABOR RELATIONS BOARDwas made to withhold the decision in the instant case until the juris-dictional issue had been finally determined.On April 15, 1943, theCircuit Court of Appeals issued its decision upholding the Board'sjurisdiction.3Accordingly, the above motions are denied.The thirdmotion to dismiss was made on the ground that the unit petitionedfor-was not appropriate.For reasons appearing in section IV,infra,the motion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On April 13 and 15, respectively, the Company and the Union filedbriefs which the Board has considered.On April 16, the Companyfiled a reply brief which the Board has also considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT 41.THE BUSINESS OF THE COMPANY0The J. L. Hudson Company, a Michigan corporation having itsprincipal offices in Detroit, Michigan, is engaged in the purchase andresale of various types of goods and commodities, eta retail departmentstore in Detroit.During the fiscal year ending J;iuuary 31, 1942, theCompany purchased goods at a cost of approximately $43,000,000, morethan 80 percent in value of such goods being shipped to Michigan frompoints outside the State of Michigan.During the same period, thetotal sales of the Company were in excess of $71,000,000, 1 and b/ Upercent in value being shipped to customers ,outside of the State ofMichigan.During the' salve period, the Company's sales through itsmail-order department were in excess of $500,000, approximately 15percent in value being made to cnstoulers outside the State of Michigan.The Company uses several interstate common carriers to import andexport goods from and to points outside the St'ate'of Michigan.Dur-ing the same fiscal period, the Company advertised its business andmerchandise through newspapers, periodicals, radio, and direct mailat a cost,in excess of $1,500,000.Several of said newspapers'and pe-riodicals are published outside the State of Michigan, and each of saidradio stations has a coverage of and carries advertising to severalStates other than the State of Michigan.We find, contrary to its contention, that the Company is engagedin commerce,' within the meaning of the National Labor Relations Act.SNational, Labor Relations Board v. The J. L. Hudson Company,decidedApril 15, 1943,- F (2d), - (C. C. A. 6).4The parties stipulated that the Board's findingsrelatingto the business of the Com-pany, as stipulated in a prior case (see footnote 2) may be made part of therecord In theinstant matter. THE J. L. HUDSON COMPANYII.THE ORGANIZATIONS INVOLVED275United Retail,Wholesale and Department Store Employees 'of'America, affiliated with the Congress of Industrial Organizations, 'isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATION,The Company has refused to grant the Union recognition as theexclusive^bargaining representative of the employees of the Companyemployed in the Cabinet and Finishing Department, until the questionsof the Board's jurisdiction have been settled.V- .1;A statement of the Regional Director, introduced into-evidence' atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.bWe find that a 'question affecting commerce has-arisen concerningthe representation of employees of the Company, within the meaningof Section '9 (c) and Section 2 (6)' and (7) 'of the Act.IV.THEAPPROPRIATE UNITThe Union seeks a unit confined to-employees of the Cabinet and"Finishing Department No. 20090, whereas the Company contends thata company-wide unit is appropriate.The employees,sought by theUnion are skilled craftsmen who practice the trades of paint spraying,cabinet making and furniture finishing and polishing.They work onthe third and sixth floors of the Company's warehouse which is situ-ated about 5 blocks away from the Company's store.Employment in'this department has been unusually stable, transfers in, and out occur-ring infrequently., These men receive from $43.00 to $48.00 per weekand are among the highest paid non-supervisory, non-professionalemployees of the Company.On occasion their work takes them intovarious departments of the store and into customers' ,homes to repairand finish furniture.As a general rule, however, the furniture isbrought to their workshop in the warehouse.'+VThe Company attempted to demonstrate that the Cabinet and Fin-ishing Department employees do not constitute an homegeneous group.The Union admits that'these employees help to crate, uncrate, and setup furniture, 'all unskilled operations usually performed by stockclerks.The record shows, however, that these jobs are done as over-time after the regular day's work is completed, and are performed0The Regional Directorreported that the Unionwhich bore apparently genuine original signatures;that the namesof-18 persons whoseapparent signatures appeared on the cards were,listed onthe Company'spay roll ofMarch'22, 1943,which contained the namesof 33 employeesin the appropriate unit; that17 cards were dated in 1943 and 1 card was undated531647-43-vol.49-19-.' 276D'EiO1SIONS OF' NATrIONALLABOR 'RELATIONS BOARDunder the supervision of Cabinet and Finishing Department foremen.Moreover, the practice of using skilled craftsmen to-do unskilled laboris of an emergency nature and is of recent origin, dating from the timethe shortage in manpower made itself felt in Detroit.Foremen inthe Cabinet and Finishing Department supervise no employees otherthan those in their own department.The Company contends that thedepartment number is merely a bookkeeping designation.The Unioncontends that the department has a separate number for other reasonsas well.In any event,, it is apparent that the Cabinet and FinishingDepartment employees consider their department to be separate anddistinct from all others, that they work exclusively on cabinet.makingand finishing furniture and we therefore find that they constitute aclearly identifiable, homogeneous uniteThe general superintendent of the Company testified that the Com-pany has 8,118 employees working in 302 different departments,,eachof which employs from 1 to 300 employees.From this the Company,argues, that if the Board should,find a single department containing33 employees to be appropriate, it'would follow that a separate unit foreach department would be set up, with attendant confusion and chaos.In- another case involving the'same parties' we considered and're-jected this contention.8The Company admits that it has had no bar-gaining relations with any labor organization and has not extendedrecognition to any labor organization for any unit 'of its employees;nor is there evidence of any other group of employees, with the possibleexception of the. elevator operators, contemplating organization,: ordesiring an 'election.Under such circumstances a company-wide unitis hot appropriate,at the present time.The parties agree and we find that McNaught, Fenton and May aresupervisory employees and are excluded from the unit.We find that.all paint,sprayers, cabinet makers and furniture finishers employed onthe third and sixth floors of the Company's warehouse No. 1, exclud-ing supervisory and clerical employees, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among,the em-CfMatter of Lane Bryant, IncandDepartment Store Employees'UnionLocal 291,United Retail, Wholesale and Department Store Employees of America (C 1.0.), 42 N. L.R. B 218.-7Matter of The J L. Hudson.Conipany and,United,Retail, Wholesale; and DepartmentStore Employees of Ameiicd (0I0 ), 46 N L.R B 252.,SeeMatter of Marshall, Field & Companyand Local 291,United Retail,WholesaleandDepartment Store Employees of America (C I.0), 35.N. L. R B. 1200; alsoMatter ofMarshall Field & CompanyandDepartment Store, -Loft and Factory Building ServiceEmployees' Council of the Building Service Employees'InternationalUnion (A. F of L.),36 N L. R. B. 748.- THE J. L. HUDSON COMPANY277ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein;. subject to the limitations and additions set forth in the Direc-tion..DIRECTION OF ELECTIONBy virtue of and pursuant-to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAt, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules'and Regulations= Series. 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The J. L: Hudson Com-pany, Detroit, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 10',of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, *ho were employed during the pay-roll period-immediately preceding the-date of this Direction, includ-ing employees, who did not work during said pay-roll period because'they were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at, the polls, but excluding those employees who havesince,quit or been discharged for cause, to determiNe whether or not'they desire to be represented by United Retail, Wholesale and Depart-ment Store Employees of America,,afTiliated with the Congress of In-dustrial Organizations, for the purposes of collective ,bargaining.